Case 2:21-cv-00759-JS-SIL_ Document1-2 Filed 02/11/21 Page 1of2P :
New York State Department of g agelD #: 19

Taxation and Finance

Civil Enforcement-District Office
WA Harriman Campus
Albany NY 12227-0001

DATE: 10/27/20
NOTICE OF DETERMINATION ASSESSMENT 1D:

 

TOTAL AMOUNT DUE: $5,723.45
PAYMENT DUE DATE: 11/17/20

 

 

 

PATEL-PRATIK K
26 QUEENS LN
NEW HYDE PARK, NY 11040-1214 TAX TYPE: Sales and Use

P fi L.
PATEL-PRATIK K

N. N U

This notice is issued because you are liable as an Officer/Responsible Person for taxes determined to be
due in accordance with sections 1138(a), 1131(1), and 1133 of the New York State Tax Law.

Our records indicate that you are/were an Officer/Responsible Person of:
.PAN KING INC.

Please refer to the COMPUTATION SECTION AND COMPUTATION SUMMARY SECTION for the tax period(s)
affected, the reason(s) for the additional amount due and a computation of the balance due.

The total amount due reflects any payments applied to the business liability on which this assessment
is based.

Please refer to the enclosed Payment Document for payment information, whether you AGREE or DISAGREE
with this NOTICE OF DETERMINATION.

IF YOU AGREE that you are responsible for the total amount due, sign the Consent To Findings
Section and complete the Payment Application Section. If you cannot send the total amount due, a
partial payment will reduce the basis on which additional penalty and/or interest is computed.

You will receive a bill for the remaining balance due.

IF YOU AGREE that you are responsible for part of the total amount due, a partial payment will
reduce the basis on which additional penalty and/or interest is computed. To make a partial
payment: go online at www.tax.ny.gov, or Call (518) 457-5434, or mail us your payment with the
enclosed Payment Document. Refer to the Notice of Taxpayer Rights to determine your options.

IF YOU DISAGREE that you are personally liable for any of the total amount due, please refer to the
Notice of Taxpayer Rights to determine your protest options. However, note that you are deemed
to have automatically protested this Notice of Determination if the business to which this Notice
relates timely files, on its own behalf, either a Request for a Conciliation Conference or a

Petition for a Division of Tax Appeals Hearing in response to the business’ own separate Notice.

If you are deemed to have automatically protested this Notice, the department will contact you
concerning your options.

DTF-963 (1/02) TCP0000741 2941700 Keep this notice for your records.
Case 2:21-cv-00759-JS-SIL Document 1-2 Filed 02/11/21 Page 2 of 2 PagelD #: 20

Attachment to: NOTICE OF DETERMINATION DATE: 10/27/20

ASSESSMENT ID: i

|

COMPUTATION SECTION

TAX PERIOD ENDED DATE: 02/29/20
TAX YEAR: 2020 RETURN FILED: ST-100 FILE DUE DATE: 03/20/20
DATE RECEIVED: 03/20/20

 

 

 

Tax Per Taxpayer: 4,536.15

Tax Per Dept of Tax & Finance: 4,536.15

Timely Payments/Credits: 0.00

Late Payments: 0.00

Amount Previously Assessed/Refunded: 0.00

BALANCE : 4,536.15

Tax Amount Assessed: 4,536.15

Interest Amount Assessed: 416.17

Penalty Amount Assessed: 771.13

Assessment Payments/Credits: 0.00

Current Balance Due: 5,723.45

COMPUTATION SUMMARY SECTION

ht 1 T qT T | 1
| Tax | Tax | (a) Interest | (4) Penalty | «-) Assessment | (=) Current |
| Period | Amount | Amount | Amount | Payments/ =| Balance |
| Ended | Assessed | Assessed | Assessed | Credits | Due |
| ! | —
| 02-29-20 | 4,536.15 | 416.17 | 771.13 | 0.00 | 5,723.45 |
—
TOTALS | 4,536.15 | 416.17 | 771.13 | 0.00 | 55,723.45 |
l l | 1 1 |

 

NOTE: To view the current balance of any unpaid tax bills, access our web site at www.tax.ny.gov/online.

DTF-963C (1/02) TCP0000742 2941700 Keep this notice for your records.
